DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority/Benefit
Acknowledgment is made of applicant’s claim for benefit under 35 U.S.C. 119(e). 
Election/Restrictions
Applicant’s election without traverse of the species of SEQ ID NO:25 in the reply filed on 12/17/2021 is acknowledged.
Status of the Claims
Claims 32-33, 35-37, 45-56 are pending.
Claims 47, 49-50 remain withdrawn as being directed to a non-elected species.  
Claims 32-33, 35-37, 45-46, 48, 51-56 are examined herein.
The rejection to Claims 32, 34, 35, 45, 48, 51 and 52 on the basis that they contain an improper Markush grouping of alternatives is withdrawn in view of Applicant’s amendments of the claims.  
The rejection to Claims 32, 34, 25, 45, 48, 51 and 52 under 35 U.S.C. 112(a) for failing to satisfy the enablement requirement is withdrawn in view of Applicant’s amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 32-33, 35-37, 45-46, 48 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 20170240915 A1) taken with evidence of the instant disclosure.  
Applicant claims a method for increasing grain or seed or biomass yield in a plant, the method comprising:
a. expressing in a regenerable plant cell a recombinant DNA construct comprising a regulatory element operably linked to a polynucleotide encoding a polypeptide comprising an amino acid sequence that is at least 90% or 95% (Claim 35) identical to an amino acid sequence of SEQ ID NO:25; and 
b. generating the plant, wherein the plant comprises in its genome the recombinant DNA construct (Claim 32), 
the method of claim 32, wherein the regulatory element is a heterologous promoter (Claim 33), the method of claim 32, wherein the plant cell is from a monocot plant (Claim 36), the method of claim 36, wherein the monocot plant is maize (Claim 37).  
Applicant further a method for increasing photosynthetic activity in a plant, the method comprising: 
a. expressing in a regenerable plant cell a recombinant DNA construct comprising a regulatory element operably linked to a polynucleotide encoding a polypeptide comprising an amino acid sequence that is at least 90%, or 95% (Claim 48) identical to an amino acid sequence of SEQ ID NO:25; and 
b. generating the plant, wherein the plant comprises in its genome the recombinant DNA construct (Claim 45), 
the method of claim 45, wherein the regulatory element is a heterologous promoter (Claim 46).
A method for increasing photosynthetic activity in a plant, the method comprising: a. introducing in a regenerable plant cell a targeted genetic modification at a genomic locus that encodes a polypeptide comprising an amino acid sequence that is at least 90% or 95% (Claim 52) identical to an amino acid sequence of SEQ ID NO:25 and b. generating the plant, wherein the level and/or activity of the encoded polypeptide is increased in the plant (Claim 51), the method of claim 51, wherein the targeted genetic modification is introduced using a genome modification technique selected from the group consisting of a polynucleotide-guided endonuclease, CRISPR-Cas endonucleases, base editing deaminases, a zinc finger nuclease, a transcription activator-like effector nuclease (TALEN), engineered site-specific meganucleases, or Argonaute (Claim 53), the method of claim 51, wherein the targeted genetic modification is present (a) in the coding region; (b) a non-coding region; (c) a regulatory sequence; (d) an untranslated region; or (e) any combination of (a)-(d) of the genomic locus that encodes the polypeptide (Claim 54), the method of claim 51, wherein the plant cell is from a monocot plant (Claim 55) such as maize (Claim 56).  
Zhou et al. teaches methods of introducing a vector comprising an isolated nucleic acid encoding a polypeptide into a plant host cell.  (¶ 0029).  Zhou et al. teaches that the vector may comprise a promoter driving expression in plants and that such promoter may be heterologous to the protein.  (¶ 0032, 0041, 0098). Zhou et al. teaches that the plant cell is regenerated into a plant.  (¶ 0032).  Zhou et al. teaches that the polypeptide of the invention may be selected from a list including Zhou et al. SEQ ID NO:152.  (¶ 0025).  Zhou et al. teaches that the sequence of SEQ ID NO:152 is a PsbP polypeptide from maize.  An alignment of Zhou et al. SEQ ID NO:152 and the instant SEQ ID NO:25, showing 100% identity is as follows:
US-15-487-287-152
; Sequence 152, Application US/15487287
; Publication No. US20170240915A1
; GENERAL INFORMATION
;  APPLICANT: ZHOU, Fasong
;  APPLICANT:FELDMANN, Kenneth
;  APPLICANT:SOSA, Julissa
;  TITLE OF INVENTION: NUCLEOTIDE SEQUENCES AND CORRESPONDING
;  TITLE OF INVENTION:POLYPEPTIDES CONFERRING MODULATED PLANT GROWTH RATE AND
;  TITLE OF INVENTION:BIOMASS IN PLANTS GROWN IN SALINE CONDITIONS
;  FILE REFERENCE: 2750-1674PUS5
;  CURRENT APPLICATION NUMBER: US/15/487,287
;  CURRENT FILING DATE: 2017-04-13
;  PRIOR APPLICATION NUMBER: US 13/663,204
;  PRIOR FILING DATE: 2012-10-29
;  PRIOR APPLICATION NUMBER: 12/282,342
;  PRIOR FILING DATE: 2008-11-17
;  PRIOR APPLICATION NUMBER: PCT/US2007/006544
;  PRIOR FILING DATE: 2007-03-14
;  PRIOR APPLICATION NUMBER: 60/782,735
;  PRIOR FILING DATE: 2006-03-14
;  NUMBER OF SEQ ID NOS: 315
; SEQ ID NO 152
;  LENGTH: 242
;  TYPE: PRT
;  ORGANISM: Zea mays
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (1)..(242)
;  OTHER INFORMATION: Ceres CLONE ID no. 1551032
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (1)..(242)
;  OTHER INFORMATION: Functional Homolog of  Ceres CLONE ID no. 16403
;  OTHER INFORMATION:at SEQ ID NO. 146
;  OTHER INFORMATION:with e-value of 2.39E-32 and BLAST sequence identity of 39.2
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (59)..(239)
;  OTHER INFORMATION: Pfam Name: PsbP
;  OTHER INFORMATION:Pfam Description: PsbP
US-15-487-287-152

  Query Match             100.0%;  Score 1245;  DB 16;  Length 242;
  Best Local Similarity   100.0%;  
  Matches  242;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MATAVPAACLRAPCSSPAAVARRLGAGGPSLRKRHCAVAPVAAACGPAPPRLLDNEEAVC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MATAVPAACLRAPCSSPAAVARRLGAGGPSLRKRHCAVAPVAAACGPAPPRLLDNEEAVC 60

Qy         61 SVRRRVLVAGAAAFLSRPNPAAFAAEAKKGFLPVVDKKAGYSFLYPFGWEEVAVQGQDKV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SVRRRVLVAGAAAFLSRPNPAAFAAEAKKGFLPVVDKKAGYSFLYPFGWEEVAVQGQDKV 120

Qy        121 YKDVIEPLESVSVNSIPTSKEDIRDLGPPDKVAEALIKKVLAPSTQKTKLIEAKENDVDG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 YKDVIEPLESVSVNSIPTSKEDIRDLGPPDKVAEALIKKVLAPSTQKTKLIEAKENDVDG 180

Qy        181 RAYYTFEFTAQAPNYTRHALGAIVIANGKFYTLTTGANERRWEKMKDRLHTVVDSFKIEN 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 RAYYTFEFTAQAPNYTRHALGAIVIANGKFYTLTTGANERRWEKMKDRLHTVVDSFKIEN 240

Qy        241 RI 242
              ||
Db        241 RI 242
Although Zhou et al. does not disclose all of the limitations in a single embodiment, the combined teachings of Zhou et al. render the claimed inventions prima facie obvious.  
It would have been prima facie obvious to a person of ordinary skill in the art at the time of filing to modify the methods of Zhou et al. such that the plant cells are transformed with a polynucleotide linked to a heterologous promoter, wherein the polynucleotide encodes Zhou et al. SEQ ID NO:152, and the plant cell is a maize plant cell. One having ordinary skill in the art would have been motivated to do this because Zhou et al. explicitly teaches each limitation as an alternative embodiment and because the polypeptide of Zhou et al. SEQ ID NO:152 is endogenous to maize.  As such, one of ordinary skill in the art would have been motivated to combine the recited limitations to arrive at the invention as claimed by Applicant.  It is further reasonable to conclude that the stated purposes of increasing grain, seed or biomass yield or photosynthetic activity are inherent to plants maize plants expressing the polypeptide of Zhou et al. SEQ ID NO:152 from a construct as taught by Zhou et al. 
Response to Remarks
Applicant urges that the rejection under 35 USC 103 should be withdrawn because, first, Zhou's disclosure relates to increasing salt tolerance of plants grown in saline conditions.  Zhou, Applicant argues, does not disclose whether the transgenic plants exhibit increased grain, seed or biomass yield or photosynthetic activity under non-saline conditions, which are the growth conditions of the present invention.  Zhou does not teach that expression of SEQ ID NO:152 results in increased grain, seed or biomass yield or photosynthetic activity in plants grown in non-saline, non-stressed conditions.  Applicant concludes that the Office Action has not articulated some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of skill in the art, to make the modification or combinations alleged in the rejection.  (Remarks p. 8-9).
This is not found persuasive.  The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. MPEP 2144.  Here, the motivation to produce plants that have salt tolerance may be different from the purpose of Applicant’s claimed embodiments, but the teachings of the prior art nevertheless arrive at Applicant’s claimed embodiments.  
Further "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). (See MPEP 2112).
	There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention.") (See MPEP 2112).
	In the instant case, the sequence of Zhou et al. SEQ ID NO:152 is 100% identical to the sequence of the instant SEQ ID NO:25.  Applicant provides evidence that the recited properties increasing grain, seed or biomass yield or photosynthetic activity are inherent to increasing expression of polypeptides of Zhou et al. SEQ ID NO:152.  For the reasons set forth in the rejection, the claimed embodiments would have been obvious in view of the teachings of the prior art and the recited characteristics would have been inherent for the reasons set forth herein.  
Claims 51-56 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 20170240915 A1) as applied to claims 32-33, 35-37, 45-46, 48 above, and further in view of Shi, et al. "ARGOS 8 variants generated by CRISPR‐Cas9 improve maize grain yield under field drought stress conditions." Plant biotechnology journal 15.2 (2017): 207-216.
Applicant claims a method for increasing photosynthetic activity in a plant, the method comprising: a. introducing in a regenerable plant cell a targeted genetic modification at a genomic locus that encodes a polypeptide comprising an amino acid sequence that is at least 90% or 95% (Claim 52) identical to an amino acid sequence of SEQ ID NO:25 and b. generating the plant, wherein the level and/or activity of the encoded polypeptide is increased in the plant (Claim 51), the method of claim 51, wherein the targeted genetic modification is introduced using a genome modification technique selected from the group consisting of a polynucleotide-guided endonuclease, CRISPR-Cas endonucleases, base editing deaminases, a zinc finger nuclease, a transcription activator-like effector nuclease (TALEN), engineered site-specific meganucleases, or Argonaute (Claim 53), the method of claim 51, wherein the targeted genetic modification is present (a) in the coding region; (b) a non-coding region; (c) a regulatory sequence; (d) an untranslated region; or (e) any combination of (a)-(d) of the genomic locus that encodes the polypeptide (Claim 54), the method of claim 51, wherein the plant cell is from a monocot plant (Claim 55) such as maize (Claim 56).  
The teachings of Zhou et al. as they are applied to claims 32-33, 35-37, 45-46, 48 are set forth previously herein and are incorporated by reference.  Zhou et al. does not teach that the expression of SEQ ID NO:152 is increased by a targeted genetic modification at a genomic locus encoding said polypeptide, wherein the modification is accomplished using site-specific systems such as a CRISPR-Cas endonuclease system targeting the upstream UTR of the locus.  
Shi, et al. teaches a method of increasing the expression of an endogenous ARGOS8 polypeptide by modifying the locus using a CRISPR-Cas endonuclease system to replace the ARGOS8 promoter with a GOS2 promoter.  (p. 213 left col. ¶ 3).  Shi, et al. teaches that the substitution was effective in increasing the expression of the gene and that the resultant genome-edited plants exhibited increased yield under drought stress. (p. 210 right col. ¶ 2-4).
It would have been prima facie obvious at the time of filing to modify the method taught by Zhou et al. such that the expression of the polypeptide of SEQ ID NO:152 is increased using the method of endogenous promoter replacement as taught by Shi, et al.  One having ordinary skill in the art would have been motivated to do so because Shi, et al. demonstrated that the method was successful in increasing the expression of the target gene.  It is prima facie obvious to substitute a one method that is equivalent to another to achieve the same purpose.  Here, both methods of transformation and promoter substitution were known in the art as molecular biology techniques to increase expression of a gene.  One having ordinary skill in the art would have had a reasonable expectation of success in view of the teachings of Shi et al., which shows that the method is successful and teaches a promoter for increased expression in maize.  
Conclusion
No claims are allowed.
This action is NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282. The examiner can normally be reached M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES LOGSDON/Examiner, Art Unit 1662